Not For Publication in West's Federal Reporter
              Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                       For the First Circuit

No. 03-1665

                     UNITED STATES OF AMERICA,
                             Appellee,

                                     v.

                            YVONNE BOHAM,
                        Defendant, Appellant.

                        ____________________

          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF NEW HAMPSHIRE

      [Hon. Joseph A. DiClerico, Jr., U.S. District Judge]


                                  Before

                       Selya, Circuit Judge,
                  Coffin, Senior Circuit Judge,
                    and Lynch, Circuit Judge.


     Douglas J. Beaton for appellant.
     Mark E. Howard, Assistant United States Attorney, with whom
Thomas P. Colantuono, United States Attorney, was on brief, for
appellee.



                             June 28, 2004
          Per Curiam.    The instant appeal was consolidated for

argument in this court with, inter alia, an appeal in United States

v. Salinas, No. 03-2376.   The opinion in Salinas, issued earlier

today, is dispositive of the question raised in this appeal.

Consequently, for the reasons set forth in our Salinas opinion, we

reverse the district court's venue determination, vacate Boham's

conviction, and remand with instructions to dismiss the indictment

without prejudice for lack of venue.



Reversed and remanded.




                               -2-